              Case 7:20-cv-06015-VB-AEK Document 22 Filed 07/26/21 Page 1 of 1
                                  CHRISTOPHER J. BOWES, ESQ.
                                         54 Cobblestone Drive
                                          Shoreham, NY 11786
                                              Tel. (212) 979-7575
                                              Fax (631) 929-1700
                                               cjbowes@gmail.com
                                                                           July 26, 2021
      Via ECF
      Hon Andrew E. Krause
      United States Magistrate Judge
      United States Courthouse for the SDNY
      300 Quarropas Street-room 434
      White Plains, New York 10601
                                                                    Re:    Murphy v. Saul
                                                                           7:20 Civ. 6015(VB)(AEK)
      Dear Judge Krause:

              I am writing to request an extension of time in which to file plaintiff's Motion for
      Judgment on the Pleadings in this case. Plaintiff’s papers are due to be filed on July 27, 2021.
      This is plaintiff’s second request for an extension of time.

              Regrettably, I need additional time to complete Ms. Murphy’s papers on account of
      several matters that have consumed more time over the past two weeks than I had budgeted,
      coupled with family summer obligations that also leave me with little additional free time. With
      the kind consent of opposing counsel, AUSA Leslie Ramirez Fisher, I respectfully request that
      the Court approve the following revised briefing schedule:

              August 2, 2021          Plaintiff’s Motion for Judgment on the Pleadings
              October 1, 2021         Defendant’s Motion for Judgment on the Pleadings
              October 22, 2021        Plaintiff’s Reply

              Thank you for Your Honor's attention to this matter.

                                                                    Very truly yours,

                                                                    /s/ Christopher J. Bowes
                                                                    Christopher J. Bowes, Esq
APPLICATION GRANTED. The briefing schedule
       cc: as set
is revised     Leslie
                  forthRamirez
                        above. Fisher,  Esq.of the Court
                                 The Clerk
is respectfullyUnited  States
                directed       Attorney’s
                          to terminate theOffice  SDNY
                                           letter motion
               86 Chambers Street
at ECF No. 21.
               New York, NY 10007
Dated: July 26, 2021
